Citation Nr: 0923312	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-40 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1966 to October 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 rating decision of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office, which 
granted service connection for the low back disability, rated 
20 percent.  The case was before the Board in October 2008 
when it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Board's October 2008 remand requested that the RO obtain 
complete records of treatment and evaluation the Veteran 
received for his low back disability since September 2004 
from all sources he identified, to specifically include 
records leading up to, of, and following his lumbosacral 
strain surgery in June 2005 at Loma Linda University Health 
Care.  In a November 2008 letter to the Veteran the RO 
requested the additional evidence and specifically asked the 
Veteran to complete and return an attached VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
treatment records from Loma Linda University Health Care; he 
was advised that he had a year from the date of the letter to 
do so.  He has not yet responded.  

In March 2009, the RO readjudicated the Veteran's claim in a 
supplemental statement of the case (SSOC) and then returned 
the case to the Board.  Notably, the development sought by 
the Board is incomplete; pertinent (and likely critical) 
evidence, i.e., the Veteran's treatment records, has not been 
secured, and remains outstanding.  In November 2008 the 
Veteran was advised he had a year to submit the requested 
evidence; that period of time will not lapse for another 5 
months.  Significantly, consideration/application of a 
governing regulation, 38 C.F.R. § 3.158(a) would be 
premature.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the RO 
initiated implementing the Board's October 2008 remand 
instructions, but did not complete them, prematurely 
returning the case to the Board before the expiration of the 
one year period provided to the Veteran to submit the 
requested information/releases, the Board has no recourse but 
to remand the case, once again, for compliance with remand 
instructions.   

It is noteworthy that this appeal is from the initial rating 
assigned with an award of service connection, and that staged 
ratings are for consideration.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The most recent pertinent private treatment 
records associated with the claims file are from November 
2005.  Complete treatment records are necessary to assess the 
disability at issue throughout the appeal period.  

The Veteran is reminded that under 38 C.F.R. § 3.158(a), 
where evidence requested in connection with an original claim 
or a claim for increase is not furnished within one year of 
the request, the claim will [emphasis added] be considered 
abandoned.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be asked to 
identify all sources of treatment he has 
received for his service connected low 
back disability since September 2004, 
identifying any periods of time when he 
did not receive treatment, and to provide 
any releases necessary for VA to secure 
private records of such treatment, 
including complete records of all 
treatment and evaluations leading up to, 
of, and following, his June 2005 surgery, 
and specifically including complete 
treatment records from Loma Linda 
University Health Care.  The RO should 
review the Veteran's response and ensure 
that all periods of time under 
consideration are accounted for (i.e., if 
there are any lengthy gaps for which no 
treatment is identified, the Veteran 
should be asked to indicate that he did 
not receive treatment at such times), and 
that any treatment or evaluation 
suggested/identified in the record but not 
specifically identified by the Veteran 
(e.g., if a consultation report indicates 
the Veteran is seen on referral, and the 
records from the referring provider have 
not been identified) are accounted for.  
The RO should secure complete clinical 
records of the treatment and evaluation 
the Veteran received from all sources 
identified.  If any provider does not 
respond to the RO's request for records, 
the Veteran should be notified, and 
advised that ultimately it is his 
responsibility to ensure that any private 
records sought are released.  

2.  If, and only if, the records received 
pursuant to the instruction in # (1), 
above, suggest there has been a change in 
the status of the Veteran's service 
connected low back disability since the 
February 2009 VA examination, the RO 
should schedule the Veteran for another 
examination by an orthopedist to ascertain 
the current severity of his service 
connected low back disability.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  

3.  The RO should then re-adjudicate this 
claim (to include consideration of the 
possibility of "staged" ratings, if 
indicated, and applying the provisions of 
38 C.F.R. § 3.158(a), as pertinent ).  If 
it remains denied, the RO should issue an 
appropriate SSOC and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

